Citation Nr: 0503437	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  02-21 491	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an effective date earlier than July 11, 2001, 
for the assignment of a 100 percent schedular rating for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1970.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  In that decision, the RO granted an 
increased rating for the veteran's PTSD from 50 percent to 
100 percent disabling, effective from July 11, 2001.  The 
veteran filed a notice of disagreement in July 2002, wherein 
he specifically contested the effective date assigned for the 
100 percent schedular rating.  The RO furnished the veteran a 
statement of the case that addressed this issue in October 
2002.  The veteran filed his substantive appeal in November 
2002, thereby perfecting his appeal in this matter.

In December 2003 the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  


FINDINGS OF FACT

1.  On September 13, 2000, the RO received the veteran's 
initial claim of entitlement to service connection for PTSD, 
which was granted in a July 2001 rating decision and 50 
percent rating was assigned.

2.  The veteran was furnished notice of the July 2001 
determination and of his appellate rights; however, the 
veteran did not initiate an administrative appeal of the July 
2001 rating decision, and thus the September 2000 claim was 
finally adjudicated.

3.  On October 4, 2001, the RO received a statement from the 
veteran indicating that he was submitting additional evidence 
and requested an increased rating for his service-connected 
PTSD.

4.  In January 2002, the RO associated with the veteran's 
claims folder VA medical records dating from June 2001 to 
January 2002, which document a mental health visit on July 
11, 2001, and relates to an evaluation of the service-
connected PTSD.

5.  By a rating decision, dated in February 2002, the RO 
granted an increased rating to 100 percent for PTSD, 
effective from July 11, 2001.  The veteran perfected a timely 
administrative appeal concerning the assignment of July 11, 
2001, as the effective date for the 100 percent schedular 
rating award.

6.  The evidence of record demonstrates that July 11, 2001, 
is the earliest date in which it is factually ascertainable 
that the clinical signs and manifestations associated with 
the veteran's PTSD have worsened, and are of such severity 
resulting in total occupation and social impairment.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 11, 
2001, for the assignment of a 100 percent schedular rating 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.105, 3.400, 4.3 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the February 2002 rating decision from which the current 
appeals originates.  The veteran was provided with a 
statement of the case in October 2002 which notified him of 
the issue addressed, the evidence considered, the 
adjudicative actions taken, the decisions reached, the 
pertinent law and regulations, and the reasons and bases for 
the decisions.

In the present case, the February 2002 rating decision 
granted a 100 percent schedular rating for the veteran's 
service-connected PTSD, effective from July 11, 2001.  Only 
after the rating action was promulgated and in compliance 
with a December 2003 remand, did the RO, in March 2004, 
provide adequate notice to the veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to submit any evidence in 
his possession that pertains to the claim. 

While the notice provided to the veteran in March 2004 was 
not given prior to the first RO adjudication of the claim in 
February 2002, the notice was provided by the RO prior to 
recertification of the claim, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran was specifically 
advised of what information and evidence was needed to 
substantiate his claim.  He was also advised of what evidence 
VA would obtain for him, and of what evidence he was 
responsible for submitting, and also advised to submit 
relevant evidence in his possession.  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the March 2004 
VA letter and the statement of the case informed the veteran 
of the information and evidence needed to substantiate his 
claim.  Moreover, and as noted above, the correspondence 
notified the veteran as to which evidence would be obtained 
by him and which evidence would be retrieved by VA, and also 
suggested that he submit any evidence in his possession.  It 
is clear from submissions by and on behalf of the veteran 
that he is fully conversant with the legal requirements in 
this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  VA 
treatment records as well as VA compensation examination 
reports.  The veteran has not alleged that there are any 
other outstanding medical records.  The Board consequently 
finds that VA's duty to assist the veteran in obtaining 
records in connection with the instant appeal has been 
fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Earlier Effective Date

Generally, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2004).  The general rule as it pertains to 
the effective date for an award of increased compensation is 
that the effective date of such award will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1) (2004).  An exception to 
that rule applies, however, under circumstances where the 
evidence demonstrates that a factually ascertainable increase 
in disability occurred within the one-year period preceding 
the date of receipt of the claim for increased compensation.  
In this context, the law provides that the effective date of 
the award "shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2004).  The term "increase" as used in 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an increase to 
the next level disability level.  See Hazen v. Gober, 10 Vet. 
App. 511 (1997).

The veteran's service-connected PTSD is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this code, a 50 percent 
rating is warranted when the disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 is warranted for The veteran's service-connected PTSD is 
rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
this code, a 100 percent evaluation is warranted when the 
disorder is manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due such symptoms as: 
suicidal ideation; obessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; ; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).

A 100 percent evaluation is warranted when the disorder is 
manifested by total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2004).

The veteran and his representative contend that he is 
entitled to an earlier effective date for an award a 100 
percent schedular rating for PTSD, dating back to the date of 
his separation from military service in 1970.  Specifically, 
the veteran maintains that he has suffered from PTSD since 
his return from Vietnam in 1970.

Historically, the veteran filed his original claim for 
service connection for PTSD on September 13, 2000.  See 
38 C.F.R. §§ 3.151, 3.155, 3.160(a)-(b) (2004).  Inasmuch as 
the veteran did not file his original claim for this 
disability within one year from the date of his discharge 
from service, an effective date retroactive to 1970 is not 
warranted.  38 U.S.C.A. § 5110 (b)(1) (West 2002).

In a July 2001 rating decision, the RO granted the veteran 
service connection for this disability and assigned an 
initial 50 percent disability rating.  The veteran was 
notified of this determination and of his appellate rights by 
a VA letter dated in July 2001.  There is no indication that 
the letter was returned as undeliverable or otherwise not 
received.  Significantly, however, the veteran never 
initiated an appeal of the July 2001 rating decision, by 
filing a notice of disagreement.  As a result, the July 2001 
rating action, which was engendered by the September 2000 
claim, became final.  38 U.S.C.A. § 7105 (West 2002).

In this regard, the record discloses that although the 
veteran submitted a September 2001 statement, which was 
received on October 4, 2001, he never expressed disagreement 
with the July 2001 rating decision as to the level of 
disability or the effective date assigned.  Instead, he 
indicated that he wanted to open a claim for an increase 
rating for PTSD and referred to additional evidence 
consisting of a September 2001 statement from a clinical 
psychologist.  Thus, the statement received in October 2001, 
consisting of VA Form 21-4138, constitutes a claim for 
increase.  This is so because of the expressed intent of the 
veteran to secure an increase in the rating for his service-
connected PTSD, based on facts different from those 
considered in connection with the prior claim.  Therefore, 
considering the actual words and the context in which they 
were written, the RO appropriately construed the October 2001 
statement as a claim for an increased rating.  38 C.F.R. 
§ 3.160(f) provides that "[a]ny application for an increase 
in the rate of the benefit being pain under a current award . 
. . " is a claim for increase.  See also 38 C.F.R. 
§ 3.155(a) (2004).

In the absence of a notice of disagreement, the Board 
determines that the July 2001 rating determination 
constitutes a final decision as to the September 2000 claim 
for service connection for PTSD, which was granted and 
evaluated as 50 percent disabling.  38 U.S.C.A. § 7105 (c); 
38 C.F.R. §§ 20.200, 20.1103 (2004); see also 38 C.F.R. 
§ 3.160(d) (2004) (defining a "finally adjudicated claim").  
Moreover, the record does not reflect that the veteran has 
challenged the validity of the July 2001 rating determination 
by alleging clear and unmistakable error.  See 38 C.F.R. 
§ 3.105(a).  Hence, an effective date as of the date of the 
veteran's original claim filed on September 13, 2000, for an 
award of the 100 percent schedular rating for PTSD is not 
warranted.  Lalonde v. West, 12 Vet. App. 377, 381 (1999); 
see Perry v. West, 12 Vet. App. 365 (1999).

As aptly noted by the record, on October 4, 2001, VA received 
the veteran's claim for an increased rating in excess of 50 
percent for PTSD.  In a rating decision, dated in February 
2002, the RO awarded a 100 percent schedular rating, 
effective from July 11, 2001.

While it is argued that the clinical signs and manifestations 
associated with the veteran's PTSD were severe earlier than 
July 2001, the medical evidence of record does not document 
that the veteran's PTSD symptoms met the criteria for a 100 
percent schedular rating prior to that date.  At that time, 
the July 11th outpatient report indicates that the veteran 
had marked PTSD symptoms for many years that were severe 
enough to make gainful employment impossible, which addresses 
only his occupational impairment.  Prior to that time, the 
results of the veteran's last comprehensive psychiatric 
examination in February 2001 indicated that his symptoms were 
fairly moderate with medication and therapy; that his current 
marital relationship was fairly good, despite having been 
married four times; and that he is a deacon in his Baptist 
church.  Subsequent treatment records show the veteran had 
ongoing depression that was frequently severe in June 2001, 
with passive death wishes, chronically poor sleep, frequent 
nightmares and daily intrusive memories.  However, the 
treatment records do not reflect that the severity of the 
veteran's PTSD symptoms met the criteria contemplated by a 
100 percent schedular rating.  In this context, the medical 
data regarding the impact of his PTSD symptoms on his social 
functioning on and before July 11, 2001, indicate that he is 
close with his kids, that his marriage is "up and down," 
and the while he stays home and has trouble in public, he 
does attend church regularly.  Subsequent to the July 11, 
2001, outpatient treatment report, a VA clinical 
psychologist, in a September 2001 letter, opined that the 
veteran was psychologically, interpersonally, and 
vocationally impaired and unemployable as a result of his 
PTSD.

As noted earlier in this decision, the effective date of an 
evaluation and award of compensation based on a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later (emphasis added).  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  However, the 
effective date of an increase in disability compensation will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred, if 
the claim is received within one year from such date; 
otherwise, the effective date is the date of receipt of the 
claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(0)(2).

In the case at hand, the record medical evidence first 
indicates the veteran's total occupational impairment due to 
his PTSD symptoms (i.e., unemployable as a result of his 
PTSD) in the July 11, 2001, VA outpatient treatment report; 
and total occupational and social impairment consistent with 
the criteria for a 100 percent schedular rating under 
Diagnostic Code 9411 is suggested in the September 2001 
medical statement.  The veteran followed up with a formal 
claim in October 2001 for an increased rating.  Under the 
circumstances, and resolving all reasonable doubt in favor of 
the veteran, the appropriate effective date for the 
assignment of a 100 percent schedular rating for PTSD is the 
July 11, 2001, VA outpatient treatment report, which first 
factually showed that an ascertainable increase in the 
severity of the veteran's disability had occurred.  This is 
the date assigned by the RO; therefore, the Board determines 
that an effective date earlier than July 11, 2001, for the 
assignment of a 100 percent schedular rating for PTSD is not 
warranted.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  




ORDER

Entitlement to an effective date earlier than July 11, 2001, 
for the assignment of a 100 percent schedular rating for PTSD 
is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


